DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 51, 53, 55-59, 61, 63-66, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indigo Systems Corporation (Merlin Brochure January ) in view of Strachan et al. (Imaging of hydrocarbon vapours and gases by infrared thermography, Journal of Physics E: Scientific Instruments. Vol. 18, no. 6 (June 1985), pp. 492-498).
	In regard to claim 51, Indigo Systems Corporation discloses a passive infrared camera system configured to produce a cold-filtered image of a gas leak emanating from a component under passively imaged ambient conditions, the passive infrared camera system including:
(a) a lens disposed along an optical path of the passive infrared camera system (e.g., see “… Indigo offers a variety of lenses and accessories for Merlin cameras …” in the last page);
(b) a sealed housing disposed along the optical path, the sealed housing comprising:
(b1) a refrigeration system to cool an interior portion of the sealed housing (e.g., see “… Integral Stirling or LN2 …” in the last page);
(b2) an infrared sensor disposed within the interior portion of the sealed housing along the optical path, the sensor device comprising a focal plane array of sensors (e.g., see “… InSb … Array Format … 320 x 256 …” in the last page); and
(b3) an optical bandpass filter disposed within the interior portion of the sealed housing along the optical path (e.g., see “… cold filter …” in the last page), the optical bandpass filter having a transmission response that selectively transmits sufficient light to produce the cold-filtered image of the gas leak emanating from the component under passively imaged ambient conditions, the passively imaged ambient conditions occurring naturally without introducing, during imaging, an active independent source of infrared radiation within the optical path, the transmission response having a full width at half e.g., see “… Detection of chemical signatures in aircraft exhaust … CO2 spectral lines …” in the third page); and
(c) a processor communicably coupled with the infrared sensor device and configured to:
(c1) receive and process a signal representing cold filtered infrared light detected by the infrared sensor device along the optical path; and
(c2) produce from the signal the cold filtered infrared image of the gas leak emanating from the component under passively imaged ambient conditions (e.g., see “… ThermaGRAM is a real-time infrared image processing system … superimpose the display of a temperature profile over the image itself …” in the fifth page).
While Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has a full width at half maximum of less than 250 nm.  However, filters are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., a full width at half maximum of less than 250 nm) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a full width at half maximum of less than 250 nm) as the “field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 53 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has an aggregate pass band of at least 100 nm.  However, filters are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a e.g., an aggregate pass band of at least 100 nm) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., an aggregate pass band of at least 100 nm) as the “field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 55 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has pass band within the range of 3250 nm to 3510 nm.  However, filters are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., pass band within the range of 3250 nm to 3510 nm) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  e.g., pass band within the range of 3250 nm to 3510 nm) as the “field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 56 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has a full width at half maximum transmittance of at least 150 nm.  However, filters are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., a full width at half maximum transmittance of at least 150 nm) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 57 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has an aggregate pass band of less than 500 nm.  However, filters are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., an aggregate pass band of less than 500 nm) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., an aggregate pass band of less than 500 nm) as the “field-customizable” wavelength band of Indigo Systems Corporation.
58 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has a center wavelength within the range of 3375 nm and 3385 nm.  However, wavelength bands for detection of chemical signatures are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., “between limits of 3.3 and 3.5 µm”) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a bandpass filter having a ~3.4 µm center wavelength) as the “field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 59 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of ”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has a center wavelength within the range of 3300 nm and 3400 nm.  However, wavelength bands for detection of chemical signatures are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., “between limits of 3.3 and 3.5 µm”) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a bandpass filter having a ~3.4 µm center wavelength) as the “field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 61 which is dependent on claim 51, Indigo Systems Corporation also discloses that the cold-filtered image is produced in real time using the processor and while the gas leak is emanating from the component under passively imaged ambient and the passive infrared camera system further includes a display e.g., see “… ThermaGRAM is a real-time infrared image processing system … real-time thermal image sequences to be captured … .AVI files … length of sequences is limited only by available hard disk space …” in the fifth page).
	In regard to claim 63 which is dependent on claim 51, Indigo Systems Corporation also discloses that the refrigeration system is operable to cool the interior of the sealed housing to a temperature below about 100 Kelvin (e.g., see “… Integral Stirling or LN2 …” in the last page).
	In regard to claim 64 which is dependent on claim 51, Indigo Systems Corporation also discloses a transmitter configured to transmit the cold-filtered image of the gas leak to a receiving device remote from the passive infrared camera system (e.g., see “… Flame Kernel Growth in an Internal Combustion Engine …” in the fifth page).  Alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a transmitter for the passive infrared camera system of Indigo Systems Corporation, in order to transmit images of flame kernel growth in an internal combustion engine of a moving vehicle to a location remote from the moving vehicle.
	In regard to claim 65 which is dependent on claim 51, Indigo Systems Corporation also discloses that the chemical component of the gas leak comprises volatile organic compound (e.g., see “… Detection of chemical signatures in aircraft exhaust … CO2 spectral lines …” in the third page).
	In regard to claim 66 which is dependent on claim 51, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be ” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  In this case, “a pipe having a defect” and “non-combusted gas” do not appear to be parts of the claimed apparatus.  Thus, “the component is a pipe having a defect through which non-combusted gas passes as the gas leak” limitation was not given any patentable weight since “the component is a pipe having a defect through which non-combusted gas passes as the gas leak” limitation do not appear to impose any additional structural limitations on the claimed apparatus.  Applicant should amend the claims or point out what additional structural limitations are necessarily required by “the component is a pipe having a defect through which non-combusted gas passes as the gas leak” limitation.  Therefore, the cited prior art is applied as in claim 51 above.
	In regard to claim 69 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has a full width at half maximum of less than 200 nm.  However, filters are well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., a full width at half maximum of less than 200 nm) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a full width at half maximum of less than 200 nm) as the “field-customizable” wavelength band of Indigo Systems Corporation.
Claim(s) 52, 67, and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indigo Systems Corporation in view of Strachan et al. as applied to claim 51 above, and further in view of Barnes (US 6,422,508).
	In regard to claim 52 which is dependent on claim 51, the system of Indigo Systems Corporation lacks an explicit description that the passive infrared camera system is configured to produce the image of the gas leak when the passive infrared camera system and the component are separated from each other by at least a half-mile.  However, Barnes teaches (first column 3 paragraph, last two column 4 paragraphs, and last column 10 paragraph) that “… Commercial off the shelf technology can advantageously be employed in a unique manner to ensure low cost and robust and simple operation from smaller and more flexible platforms which is necessary for practical fielding of this innovative technical approach to detect a new class of commercial and military targets in a rapid, reliable and effective manner … When mounted on an aircraft or ground vehicle, changes in gas target state and position can be tracked and analyzed in a dynamic field operating environment for use in challenging military and/or ”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the commercial “off the shelf” passive infrared camera system of Indigo Systems Corporation to be mounted onto “helicopters” or “unmanned aerial vehicles” so that “changes in gas target state and position can be tracked and analyzed” using “long range standoff data” (e.g., greater than a half-mile).
	In regard to claim 67 which is dependent on claim 51, the system of Indigo Systems Corporation lacks an explicit description that the passive infrared camera system is configured to be mounted onto a helicopter.  However, Barnes teaches (first column 3 paragraph, last two column 4 paragraphs, and last column 10 paragraph) that “… Commercial off the shelf technology can advantageously be employed in a unique manner to ensure low cost and robust and simple operation from smaller and more flexible platforms which is necessary for practical fielding of this innovative technical approach to detect a new class of commercial and military targets in a rapid, reliable and effective manner … When mounted on an aircraft or ground vehicle, changes in gas target state and position can be tracked and analyzed in a dynamic field operating environment for use in challenging military and/or commercial applications. The pod housing 25 of the system, as shown in FIGS. 1-2, preferably includes gyrostabilization which offers vibration protection for the sensors, reduces distortions induced by uncommanded platform perturbations and results in a useful picture for acquiring long range standoff data … steerability and tracking capabilities to what has previously ”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the commercial “off the shelf” passive infrared camera system of Indigo Systems Corporation to be mounted onto “helicopters” or “unmanned aerial vehicles” so that “changes in gas target state and position can be tracked and analyzed”.
	In regard to claim 68 which is dependent on claim 51, the system of Indigo Systems Corporation lacks an explicit description that the gas leak is disposed beneath the passive infrared camera system, such that the optical path extends in a downward direction.  However, Barnes teaches (first column 3 paragraph, last two column 4 paragraphs, and last column 10 paragraph) that “… Commercial off the shelf technology can advantageously be employed in a unique manner to ensure low cost and robust and simple operation from smaller and more flexible platforms which is necessary for practical fielding of this innovative technical approach to detect a new class of commercial and military targets in a rapid, reliable and effective manner … When mounted on an aircraft or ground vehicle, changes in gas target state and position can be tracked and analyzed in a dynamic field operating environment for use in challenging military and/or commercial applications. The pod housing 25 of the system, as shown in FIGS. 1-2, preferably includes gyrostabilization which offers vibration protection for the sensors, reduces distortions induced by uncommanded platform perturbations and results in a useful picture for acquiring long range standoff data … steerability and tracking capabilities to what has previously been essentially "straight down" viewing … system 20 is advantageously compact and portable in nature, enables installation and operation from aircraft V, helicopters, unmanned aerial vehicles, ground mobile vehicles V and fixed point locations …”.  Therefore it would have been obvious to one having ordinary skill in the art off the shelf” passive infrared camera system of Indigo Systems Corporation to be mounted onto “helicopters” or “unmanned aerial vehicles” so that “changes in gas target state and position can be tracked and analyzed” using “essentially "straight down" viewing”.
Claim(s) 54 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indigo Systems Corporation in view of Strachan et al. as applied to claim 51 above, and further in view of Wimmers et al. (Focal plane arrays: better, smaller IR lmagers for new applications, The photonics design and applications handbook (1997), pp. H212-H217).
	In regard to claim 54 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the bandpass filter has a transmittance greater than 70% at center wavelength.  However, wavelength bands for detection of chemical signatures are well known in the art (e.g., see “… Fig. 4 Detection of trace amounts of hydro-carbon emissions using wide-band (left, 3-5µm) and narrow-band (center, 3.27-3.35µm; right, 3.23-3.37µm) spectral filters … By using extremely narrow-wavelength-band filters, high sensitivity imaging systems can be built that are sensitive only to infrared radiation at the absorption band of particular gas species. To achieve the full effect of a narrow-band imaging system, the filter should be cryogenically cooled along with the array … filters as narrow as 0.04 μm can still produce high-quality, high-contrast imagery of hydrocarbon emissions …” on pg. N-214 of Wimmers et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., “filters as narrow as 0.04 μm can still produce high-quality, high-contrast imagery of hydrocarbon emissions”) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a transmittance greater than 70% at center wavelength) as the “field-customizable” wavelength band of Indigo Systems Corporation.
	In regard to claim 70 which is dependent on claim 51, while Indigo Systems Corporation also discloses (second page) that “… Merlin provides an unparalleled combination of factory-optimized and field-customizable features, including wavelength band …”, the system of Indigo Systems Corporation lacks an explicit description that the field-customizable wavelength band has a full width at half maximum that is less than 80 nm.  However, wavelength bands for detection of chemical signatures are well known in the art (e.g., see “… Fig. 4 Detection of trace amounts of hydro-carbon emissions using wide-band (left, 3-5µm) and narrow-band (center, 3.27-3.35µm; right, 3.23-3.37µm) spectral filters … By using extremely narrow-wavelength-band filters, high sensitivity imaging systems can be built that are sensitive only to infrared radiation at the absorption band of particular gas species. To achieve the full effect of a narrow-band imaging system, the filter should be cryogenically cooled along with the array … filters as narrow as 0.04 μm can still produce high-quality, high-contrast imagery of hydrocarbon emissions …” on pg. N-214 of Wimmers et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength band (e.g., “filters as narrow as 0.04 μm can still produce high-quality, high-contrast imagery of hydrocarbon emissions”) for the “field-customizable” wavelength band of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., ~40 nm full width at half maximum bandwidth filter for detection of chemical signatures) as the “field-customizable” wavelength band of Indigo Systems Corporation.
Claim(s) 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indigo Systems Corporation in view of Strachan et al. as applied to claim 51 above, and further in view of Pundak (US 5,197,295).
	In regard to claim 60 which is dependent on claim 51, while Indigo Systems Corporation also discloses a closed-cycle Stirling cryocooler (e.g., see “… Integral Stirling or LN2 …” in the last page), the system of Indigo Systems Corporation lacks an explicit description that the refrigeration system further comprises a regenerator cylinder and a cold finger providing a thermal communication between the interior portion of the sealed housing and the regenerator cylinder.  However, cryogenic coolers are well known in the art (e.g., see “… Stirling cryocooler comprises a body 1 and a first stage expander 2 of the cryocooler, a second stage expander section 3 and a detector's array carrier 4. A dewar vacuum envelope 5 and the frontal window 6, the cold shield aperture 7 and cold shield 8 …” in the seventh column 2 when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional integral Stirling (e.g., comprising a regenerator cylinder 2, 3 and a cold finger 4 providing a thermal communication between the refrigerated portion and the regenerator cylinder 2, 3) for the unspecified integral Stirling of Indigo Systems Corporation and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional integral Stirling (e.g., comprising a regenerator cylinder and a cold finger providing a thermal communication between the interior portion of the sealed housing and the regenerator cylinder) as the unspecified integral Stirling of Indigo Systems Corporation.
Claim(s) 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indigo Systems Corporation in view of Strachan et al. as applied to claim 51 above, and further in view of Piety et al. (US 5,386,117).
	In regard to claim 62 which is dependent on claim 51, the system of Indigo Systems Corporation lacks an explicit description that the passive infrared camera system is portable and further comprises a portable power source disposed therein.  However, Piety et al. teach (second and third column 6 paragraphs) that “… power distribution and control box 40, as its name implies, additionally serves the function of distributing power to ”.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a battery in the passive infrared camera system of Indigo Systems Corporation, in order to achieve a portable apparatus.
Claim(s) 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indigo Systems Corporation in view of Strachan et al. as applied to claim 51 above, and further in view of Barnes (US 6,422,508) and Fussell et al. (US 5,426,476).
	In regard to claim 71 which is dependent on claim 51, the system of Indigo Systems Corporation lacks an explicit description that the passive infrared camera system is coupled to a remote controlled gyro-plane.  However, Barnes teaches (first column 3 paragraph, last two column 4 paragraphs, and last column 10 paragraph) that “… Commercial off the shelf technology can advantageously be employed in a unique manner to ensure low cost and robust and simple operation from smaller and more flexible platforms which is necessary for practical fielding of this innovative technical approach to detect a new class of commercial and military targets in a rapid, reliable and effective manner … When mounted on an aircraft or ground vehicle, changes in gas target state and position can be tracked and analyzed in a dynamic field operating environment for use in challenging military and/or commercial applications. The pod housing 25 of the system, as shown in FIGS. 1-2, preferably includes gyrostabilization which offers vibration protection for the sensors, reduces distortions induced by uncommanded platform perturbations and results in a useful picture for acquiring long range standoff data … steerability and tracking capabilities to what has previously been essentially "straight down" viewing … system 20 is advantageously compact and portable in nature, enables installation and operation from aircraft V, helicopters, unmanned aerial vehicles, ground mobile vehicles V and fixed point locations …” and Fussell et al. teach (last complete column 6 … aircraft video camera mount 10 may be temporarily installed on virtually any suitable strut (landing gear, etc.) of virtually any type of aircraft, including rotary wing aircraft (helicopters and gyro­planes) if desired …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the commercial “off the shelf” passive infrared camera system of Indigo Systems Corporation to be mounted onto “helicopters” or “unmanned aerial vehicles” (e.g., remote controlled gyro-plane) so that “changes in gas target state and position can be tracked and analyzed”.
Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive for the reasons discussed in the 3 September 2015 Patent Trial and Appeal Board Decision and/or the reasons discussed in this and prior Office Actions.
Applicant argues that the claim 51 is allowable because of the “passive” and “transmission response” limitations.  Examiner respectfully disagrees.  In regard to passive, it should be noted that the 3 September 2015 Patent Trial and Appeal Board Decision states (pg. 11) that “… We found that the ʼ813 patent states that “[a]n embodiment of the present invention may be used to inspect any of a wide variety of components having [a] chemical . . . of interest . . . , including (but not limited to) a pipe, a compressor, . . . a flare, an exhaust outlet, . . . [or] a vent for a blow-off valve.” …”.  Thus within the context of the specification as filed, exhaust gases are not an active independent source of infrared radiation within the optical path.  Further, the 3 September 2015 Patent Trial and Appeal Board Decision states (pp. 35 and 38) that “… LSI argues that a person of ordinary skill in the art would not have combined the teachings of the cited references because the references teach away from the passive infrared configuration.  We disagree … Strachan and Kulp expressly describe imaging gas using passive IR imaging with appropriate ”.  Therefore, applicant's arguments are not persuasive.
Applicant argues that the claim 52 is allowable.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Barnes teaches (first column 3 paragraph, last two column 4 paragraphs, and last column 10 paragraph) that “… Commercial off the shelf technology can advantageously be employed in a unique manner to ensure low cost and robust and simple operation from smaller and more flexible platforms which is necessary for practical fielding of this innovative technical approach to detect a new class of commercial and military targets in a rapid, reliable and effective manner … When mounted on an aircraft or ground vehicle, changes in gas target state and position can be tracked and analyzed in a dynamic field operating environment for use in challenging military and/or commercial applications. The pod housing 25 of the system, as shown in FIGS. 1-2, preferably includes gyrostabilization which offers vibration protection for the sensors, reduces distortions induced by uncommanded platform perturbations and results in a useful picture for acquiring long range standoff data … steerability and tracking capabilities to what has previously been essentially "straight down" viewing … system 20 is advantageously compact and portable in nature, enables installation and operation from aircraft V, helicopters, unmanned aerial vehicles, ground mobile vehicles V and fixed point locations …”.  Further, Figs. 4 and 10 of Barnes provides exemplary illustrations of gas imaging from miles away (i.e., 1 mile is 5280 feet).  Therefore, applicant's arguments are not persuasive.
… an aggregate pass band of at least 100 nm …”), claim 54 (“… transmittance greater than 70% at center wavelength …”), claim 55 (“… pass band within the range of 3250 nm to 3510 nm …”), and claim 56 (“… full width at half maximum transmittance of at least 150 nm …”) are allowable.  Examiner respectfully disagrees.  In this case, the 3 September 2015 Patent Trial and Appeal Board Decision states (pg. 37) that “… Strachan and Kulp both disclose that gas can be successfully imaged by optimizing the spectral selectivity of a passive IR system using a narrow bandpass filter tuned to the gases of interest …”.  Therefore, applicant's arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884